           Case 2:21-cv-00100-RAJ-JRC Document 55 Filed 07/21/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10        IAN SIMMERS,
                                                               CASE NO. 2:21-cv-00100-RAJ-JRC
11                              Plaintiff,
                                                               STIPULATED PROTECTIVE
12              v.                                             ORDER
13        KING COUNTY,

14                              Defendant.

15

16
     1.     PURPOSES AND LIMITATIONS
17          Discovery in this action is likely to involve production of confidential, proprietary, or
18   private information for which special protection may be warranted. Accordingly, the parties hereby

19   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

20   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

     protection on all disclosures or responses to discovery, the protection it affords from public
21
     disclosure and use extends only to the limited information or items that are entitled to confidential
22
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
23
     confidential information under seal.
24


     STIPULATED PROTECTIVE ORDER - 1
           Case 2:21-cv-00100-RAJ-JRC Document 55 Filed 07/21/21 Page 2 of 10




 1
     2.     “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: Medical, psychological, employment (other than training,

 4   complaints and disciplinary records), financial and family related records; Records that could

 5   implicate privacy rights of the individual defendants, plaintiff or third parties, including, but not

 6   limited to, personal identifying information (“PII”) such as date of birth, social security number,

 7   personal home address, phone number, and e-mail address; driver’s license or state identification

 8   number; personal financial information; passport information; immigration status; maps or floor

 9   plans of any law enforcement station or facility that reflect any floor plan of any station or

10   facility still in use; any information protected from release by statute.

11   3.     SCOPE
            The protections conferred by this agreement cover not only confidential material (as
12
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
13
     copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
14
     conversations, or presentations by parties or their counsel that might reveal confidential material.
15          However, the protections conferred by this agreement do not cover information that is in
16   the public domain or becomes part of the public domain through trial or otherwise.

17   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

            4.1     Basic Principles. A receiving party may use confidential material that is disclosed
18
     or produced by another party or by a non-party in connection with this case only for prosecuting,
19
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
20
     categories of persons and under the conditions described in this agreement. Confidential material
21
     must be stored and maintained by a receiving party at a location and in a secure manner that ensures
22   that access is limited to the persons authorized under this agreement.

23

24


     STIPULATED PROTECTIVE ORDER - 2
           Case 2:21-cv-00100-RAJ-JRC Document 55 Filed 07/21/21 Page 3 of 10




 1
            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 2   by the court or permitted in writing by the designating party, a receiving party may disclose any
 3   confidential material only to:

 4                  (a)      the receiving party’s counsel of record in this action, as well as employees

     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 5
                    (b)      the officers, directors, and employees (including in house counsel) of the
 6
     receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 7
     agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 8
     designated;
 9                  (c)      experts and consultants to whom disclosure is reasonably necessary for this

10   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11                  (d)      the court, court personnel, and court reporters and their staff;

                    (e)      copy or imaging services retained by counsel to assist in the duplication of
12
     confidential material, provided that counsel for the party retaining the copy or imaging service
13
     instructs the service not to disclose any confidential material to third parties and to immediately
14
     return all originals and copies of any confidential material;
15                  (f)      during their depositions, witnesses in the action to whom disclosure is
16   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

17   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

18   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
19
     under this agreement;
20
                    (g)      the author or recipient of a document containing the information or a
21
     custodian or other person who otherwise possessed or knew the information; and
22                  (h)      mediators and their staff.
23          4.3     Filing Confidential Material. Before filing confidential material or discussing or

24   referencing such material in court filings, the filing party shall confer with the designating party,


     STIPULATED PROTECTIVE ORDER - 3
           Case 2:21-cv-00100-RAJ-JRC Document 55 Filed 07/21/21 Page 4 of 10




 1
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 2   remove the confidential designation, whether the document can be redacted, or whether a motion
 3   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 4   designating party must identify the basis for sealing the specific confidential information at issue,

     and the filing party shall include this basis in its motion to seal, along with any objection to sealing
 5
     the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
 6
     the standards that will be applied when a party seeks permission from the court to file material
 7
     under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
 8
     requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
 9   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

10   the strong presumption of public access to the Court’s files.

11   5.     DESIGNATING PROTECTED MATERIAL

            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
12
     or non-party that designates information or items for protection under this agreement must take
13
     care to limit any such designation to specific material that qualifies under the appropriate
14
     standards. The designating party must designate for protection only those parts of material,
15   documents, items, or oral or written communications that qualify, so that other portions of the
16   material, documents, items, or communications for which protection is not warranted are not swept

17   unjustifiably within the ambit of this agreement.

18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
19
     unnecessarily encumber or delay the case development process or to impose unnecessary expenses
20
     and burdens on other parties) expose the designating party to sanctions.
21
            If it comes to a designating party’s attention that information or items that it designated for
22   protection do not qualify for protection, the designating party must promptly notify all other parties
23   that it is withdrawing the mistaken designation.

24


     STIPULATED PROTECTIVE ORDER - 4
           Case 2:21-cv-00100-RAJ-JRC Document 55 Filed 07/21/21 Page 5 of 10




 1
            5.2     Manner and Timing of Designations. Except as otherwise provided in this
 2   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 3   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 4   be clearly so designated before or when the material is disclosed or produced.

                    (a)     Information in documentary form: (e.g., paper or electronic documents and
 5
     deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
 6
     the designating party must affix the word “CONFIDENTIAL” to each page that contains
 7
     confidential material. If only a portion or portions of the material on a page qualifies for protection,
 8
     the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
 9   markings in the margins).

10                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

11   and any participating non-parties must identify on the record, during the deposition or other pretrial

     proceeding, all protected testimony, without prejudice to their right to so designate other testimony
12
     after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
13
     transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
14
     exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
15   at trial, the issue should be addressed during the pre-trial conference.
16                  (c)     Other tangible items: the producing party must affix in a prominent place

17   on the exterior of the container or containers in which the information or item is stored the word

18   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

     the producing party, to the extent practicable, shall identify the protected portion(s).
19
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
20
     designate qualified information or items does not, standing alone, waive the designating party’s
21
     right to secure protection under this agreement for such material. Upon timely correction of a
22   designation, the receiving party must make reasonable efforts to ensure that the material is treated
23   in accordance with the provisions of this agreement.

24   ///


     STIPULATED PROTECTIVE ORDER - 5
           Case 2:21-cv-00100-RAJ-JRC Document 55 Filed 07/21/21 Page 6 of 10




 1
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

     burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 5
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
 6
     original designation is disclosed.
 7
            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
 8
     regarding confidential designations without court involvement. Any motion regarding confidential
 9   designations or for a protective order must include a certification, in the motion or in a declaration

10   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

11   affected parties in an effort to resolve the dispute without court action. The certification must list

     the date, manner, and participants to the conference. A good faith effort to confer requires a face-
12
     to-face meeting or a telephone conference.
13
            6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
14
     intervention, the designating party may file and serve a motion to retain confidentiality under Local
15   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
16   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

17   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

18   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

     the material in question as confidential until the court rules on the challenge.
19
     7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
20
     LITIGATION OR REQUESTED PURSUANT TO THE WASHINGTON STATE PUBLIC
21
     RECORDS ACT
22          If a party is served with a subpoena or a court order issued in other litigation, or receives a
23   request pursuant the Washington State Public Records Act that compels disclosure of any

24   information or items designated in this action as “CONFIDENTIAL,” that party must:


     STIPULATED PROTECTIVE ORDER - 6
           Case 2:21-cv-00100-RAJ-JRC Document 55 Filed 07/21/21 Page 7 of 10




 1
                    (a)     promptly notify the designating party in writing and include a copy of the
 2   subpoena or court order;
 3                  (b)     promptly notify in writing the party who caused the subpoena or order to

 4   issue in the other litigation that some or all of the material covered by the subpoena or order is

     subject to this agreement. Such notification shall include a copy of this agreement; and
 5
                    (c)     cooperate with respect to all reasonable procedures sought to be pursued by
 6
     the designating party whose confidential material may be affected.
 7
     8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8
            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 9   material to any person or in any circumstance not authorized under this agreement, the receiving

10   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

11   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
12
     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
13
     Bound” that is attached hereto as Exhibit A.
14
     9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
15   MATERIAL
16          When a producing party gives notice to receiving parties that certain inadvertently

17   produced material is subject to a claim of privilege or other protection, the obligations of the

18   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

     is not intended to modify whatever procedure may be established in an e-discovery order or
19
     agreement that provides for production without prior privilege review. The parties agree to the
20
     entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
21
     10.    NON TERMINATION AND RETURN OF DOCUMENTS
22          Within 60 days after the termination of this action, including all appeals, each receiving
23   party must delete or destroy all confidential material that was produced by other parties or

24   nonparties, including all copies, extracts and summaries thereof.


     STIPULATED PROTECTIVE ORDER - 7
           Case 2:21-cv-00100-RAJ-JRC Document 55 Filed 07/21/21 Page 8 of 10




 1
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 2   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 3   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 4   product, even if such materials contain confidential material.

            The confidentiality obligations imposed by this agreement shall remain in effect until a
 5
     designating party agrees otherwise in writing or a court orders otherwise.
 6

 7
                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8
     DATED: 7/20/2021                                     /s/ John Hazinski, ILB #6329791
                                                                     Attorneys for Plaintiff
 9

10   DATED: 7/20/2021                                     /s/ Samantha Kanner, WSBA #36943
                                                              Attorneys for Defendant King County
11
     DATED: 7/20/2021                                     /s/ Paul Triesch, WSBA #17445
12                                                        Attorneys for Defendant City of Bothell and
                                                                   Individual Bothell Officers
13   DATED: 7/20/2021                                     /s/ Geoff Grindeland, WSBA #35798
                                                           Attorneys for Major McSwain and Captains
14                                                                      Baxter and Raftis

15

16

17

18

19

20

21

22

23

24


     STIPULATED PROTECTIVE ORDER - 8
           Case 2:21-cv-00100-RAJ-JRC Document 55 Filed 07/21/21 Page 9 of 10




 1
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

     documents, including the attorney-client privilege, attorney work-product protection, or any other
 5
     privilege or protection recognized by law.
 6

 7
     DATED: July 21, 2021


                                                          A
 8

 9
                                                          J. Richard Creatura
10                                                        Chief United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STIPULATED PROTECTIVE ORDER - 9
             Case 2:21-cv-00100-RAJ-JRC Document 55 Filed 07/21/21 Page 10 of 10




 1
                                                EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,   ____________________________________          [print   or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 5
     issued by the United States District Court for the Western District of Washington on
 6
     ____________ in the case of Ian Simmers v. King County, et al., 2:21-cv-00100-RAJ-JRC. I agree
 7
     to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
 8
     and acknowledge that failure to so comply could expose me to sanctions and punishment in the
 9   nature of contempt. I solemnly promise that I will not disclose in any manner any information or

10   item that is subject to this Stipulated Protective Order to any person or entity except in strict

11   compliance with the provisions of this Order.

              I further agree to submit to the jurisdiction of the United States District Court for the
12
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
13
     Order, even if such enforcement proceedings occur after termination of this action.
14
     Date:
15   City and State where sworn and signed:
16   Printed name:

17   Signature:

18

19

20

21

22

23

24


     STIPULATED PROTECTIVE ORDER - 10
